Title: To Alexander Hamilton from Murray, Sansom, and Company, [April 1786]
From: Murray, Sansom, and Company
To: Hamilton, Alexander


[New York, April, 1786]
Murray, Sansom & Co. present their Compliments to Mr. Hamilton and inform him that there is a Vessel that will sail on Sunday next for London, they would be obliged to him if he would have the Commission made out to go by that conveyance. At foot are the names they wish to have nominated as Commissioners.
[Mark Lane London]


No 1 [Henry] Adams—Attorney at Law

  3 Robert Barclay

  4 Joseph Woods

  5 Effingham Lawrence
[of the City of London Merchants]
  2 Thomas Powell

  6 John Freeman


